Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
Applicant’s arguments presented in the “REMARKS” section of the response dated 09/22/2021 are persuasive. While Lee discloses the plurality of cooling fins 171 disposed in the interior surface of the discharge nozzle and extend in a radial direction as seen in Fig. 4; and the size, number and length of the cooling fins can be varied. As such, when the number of fins and their corresponding radial height increases, the collection of the cooling fins becomes a pressure loss device. While each cooling fin may have a plate shape, the collection of the cooling fin don’t; and a single cooling fin does not function as a pressure loss body as claimed. Therefore, the rejection of claim 1 as being anticipated by Lee is hereby withdrawn. Consequently, claims 1-8 are allowable.

Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.





								   

/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745